DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to the amendment field on 01/29/2021.  Claims 1 and 4-20, of which claims 1 and 18 are independent, were pending in this application and have been considered below.

 	Applicant canceling claims 2-3 is acknowledged. 

	Rejection/objection of claims 2-3 under 35 USC § 103 is rendered moot in view of their cancellation by the applicant’s amendment.

	Claim objections are withdrawn in view of the amendment.

	Claim rejections under 35 USC § 112(b) are withdrawn in view of the amendment.

Response to Arguments
 	Applicant’s arguments regarding the rejection of claims filed on 01/29/2021 have been fully considered but they are not persuasive. The Examiner thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected. 

 	A new ground(s) of rejection presented in this Office action, which is necessitated by Applicant’s amendment. See MPEP § 706.07(a).

	 Applicant’s Argument: “Claims 11 and 15 have been amended to recite the specification "as projected from the position of an upper fuselage-mounted beacon light For illustrative purposes ... In the folded up position, the foldable wing tip 64 blocks part of the beacon light output of the upper fuselage mounted beacon light 10. In other words, the foldable wing tip 64 creates a shadow in the beacon light output of the upper fuselage-mounted beacon light 10. This shadow is described as being present in the "projection 52 of the foldable wing tip 64", as "projected from the position of the upper fuselage-mounted beacon light"." (Remarks, lines 16 of page 6 to line 1 of page 7)

Examiner Response: Examiner respectfully disagrees. Claims 11, 15 and 19 refer to aircraft bacon light 8 located on the hinge assembly, as discussed in the rejection, not t 

	 Applicant’s Argument: “Schoen fails to provide any hint towards the solution proposed in amended claim 1. Schoen is completely silent as to placing an aircraft beacon light into a hinge assembly coupling a foldable wing tip and a main wing portion of an aircraft wing. Without any hint, the skilled person would not have simply tried to place the "exterior airplane light" of Schoen into a hinge assembly, coupling the foldable wing tip to the main wing portion. Being embedded into the side wall of the airplane fuselage and being configured for said location, it is not realistic to simply assume that the "exterior airplane light" of Schoen would have a suitable size, a geometric set-up, and a mechanical strength to be embedded into the hinge assembly. The skilled person could not have simply tried to use the "exterior airplane light" of Schoen for the hinge assembly. The skilled person was not prompted in the direction of the "aircraft beacon light for an aircraft wing" of amended claim I by the teaching of Schoen." (Remarks, lines 10-21 of page 8)

Examiner Response: Examiner respectfully disagrees. Schoen et al. clearly disclose (Fig. 2 and 3) an aircraft beacon light (40) with a housing (42) and a lens cover (48) suitable to be mounted into a hinge assembly at a lateral end of a main wing portion due to the cubic form of the housing and the flat form of the lens cover. No reason or 

	 Applicant’s Argument: “Even if the skilled person had considered Sakurai, he/she would not have arrived at the subject matter of amended claim 1. Sakurai fails to disclose or hint at the differing features of amended claim 1, as laid out above. The navigation light of Sakurai is integrated into a "swing wing tip system", which is different form a foldable wing tip system. Also, the navigation light of Sakurai is configured to pop out of the "swing wing tip system" (cf e.g. "retractable navigation light 102a" in an extended position in Fig. 4E) and is not embedded in the hinge assembly, with the lens cover portion forming part of the side face of the main wing portion" (Remarks, lines 4-11 of page 9)

Examiner Response: Examiner respectfully disagrees. Sakurai et al. expressly in ¶[0062] disclose the retractable navigation light (102a) can be any other "suitable navigation or positioning element to facilitate navigation and guidance of the air vehicle … such as on an airport runway or taxiway" i.e. a beacon light.

	 Applicant’s Argument: “Schoen discloses exterior airplane beacon lights disposed at the top, bottom, and side portions of a fuselage of an airplane. Schoen, 

Examiner Response: Examiner respectfully disagrees. In regards to claim 18, it should be noted that the aircraft beacon light is not limited to be embedded into the hinge assembly nor is limited to compensate for beacon light blocked by the folded-up wing tip.

	 Applicant’s Argument: “Claims 4-17 and 20 depend from claim 1 and, thus, are patentable for at least the same reasons." (Remarks, lines 13-14 of page 9)

Examiner Response: Applicant confines his arguments to the patentability of independent claims and does not provide additional arguments addressing the limitation of dependent claims, which are the limitations not already addressed in the independent claim. Accordingly, dependent claims 4-17 and 20 are grouped together and rejected with independent claim 1. Applicant has waved separate argument of the patentability of the grouped claims in his reply filed on 04/08/2016. Consequently, such common knowledge or well-known in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice.  MPEP § 

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 03/16/2021have been considered and made of record by the examiner, except where lined through due to failure to comply with 37 CFR 1.98(b)(5).

Claim Rejections - 35 USC § 112(a) or pre-AIA  35 USC § 112, first paragraph
Examiner Note: The Leahy-Smith America Invents Act (AIA ) made technical changes to 35 U.S.C. § 112 that only apply to patent applications filed on or after on September 16, 2012.
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The test for enablement is whether Applicant's specification provides sufficient detail so one of ordinary skill in the art at the time of filing could make and use the full scope of the claimed invention without undue experimentation. In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988); MPEP § 2164.01. To determine whether the amount of experimentation would be undue, or unreasonable, the Court of Appeals for the Federal Circuit has enumerated several non-exclusive factors, any of which may not apply in agiven case. In re Wands at 1404; MPEP § 2164.01(a). The factors include (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands at 1404; MPEP § 2614.01(a). The scope of enablement provided by a disclosure must be commensurate in scope with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003); MPEP § 2164.08. Moreover, "[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to , 84 USPQ2d 1108, 1114-15 (Fed. Cir. 2007) 

Applicant's Specification must provide written description support for all that is claimed. See 35 USC § 112 ¶ 1; MPEP § 2163. Written description support requires a disclosure that would reasonably convey Applicant's possession of all claimed subject matter to one of ordinary skill in the art at the time of the invention. Ariad Pharm., Inc. v. Eli Lilly & Co., 94 USPQ2d 1161, 1172 (Fed. Cir. 2010) (en banc); MPEP § 2163.  While written description support requires neither in haec verba description of the claim limitations nor any particular form of disclosure, all claim limitations must be equivalently described and not merely rendered obvious. Ariad at 1162. Accordingly, a patent claim cannot recite subject matter that is not expressly, implicitly or inherently disclosed by Applicant's written description. See Hyatt v. Boone, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998); In re Wright, 9 USPQ2d 1649, 1651 (Fed. Cir. 1989); MPEP § 2163. 

Reasonable possession of a claimed invention is also not shown when the disclosure merely amounts to a hoped for result, instead of a specifically claimed invention. See University of California v. Eli Lilly, 43 USPQ2d 1398 (Fed Cir 1997). In Eli Lilly, the court held that where a specification merely includes generic statements that distinguish multiple genus by function alone, those statements are generally insufficient sources of 

	Claim 20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter not supported by the disclosure  as originally filed includes the added material as follows: " wherein the lens cover comprises a second lens cover portion configured to form part of an underside of the main wing portion, when the aircraft beacon light is connected to the lateral end of the main wing portion” (lines 1-4 of claim 20). Nowhere in the disclosure as originally filed, has such restriction been indicated.

It is noted that the specification disclose (emphasis added):
[0014] According to a further embodiment, the lens cover has a lens cover portion configured to form part of an underside of the main wing portion. In a particular embodiment, the aircraft beacon light may be configured to emit part of its beacon light output through the lens cover portion that forms part of the underside of the main wing portion. In this way, said part of the beacon light output may be emitted into the aircraft environment, also when the foldable wing tip is in the laterally extended position.


Claim Rejections - 35 USC § 112(b) or pre-AIA  35 USC § 35 USC § 112, second paragraph
Examiner Note: The Leahy-Smith America Invents Act (AIA ) made technical changes to 35 U.S.C. § 112 that only apply to patent applications filed on or after on September 16, 2012.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

		Claims 11, 15 and 19 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out 

 Regarding claim 11, 15 and 19, claims recites the limitations “the aircraft beacon light is configured to emit the flashes of red light over a solid angle containing a projection of the foldable wing tip, when in the folded up position, as projected from the position of the upper fuselage-mounted beacon light.” (lines 1-4 of claims 11, 15 and 19), which is vague and indefinite, because the specification (see ¶[0055]) disclose "The projection 52 is illustrated as a cone, leaving the upper fuselage-mounted beacon light 10" as opposed to claims 11, 15 and 19 that refers to aircraft beacon light 8 located in the hinge assembly, as recited in claims (see Fig. 5, emphasized below. 

    PNG
    media_image1.png
    431
    509
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness.

The foregoing obviousness inquiry requires an expansive and flexible approach, not a rigid approach demanding express teachings, suggestions and motivations to combine prior art teachings. KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395, 97 (US 2007). The rationale supporting a conclusion of obviousness should be made explicit for review, but the rationale does not require precise teachings directed to the specific subject matter of the claim. Id. at 1396. A rejection can rely on inferences and creative steps that a person of ordinary skill in the art would employ. Id. Obviousness rejections are not limited to showing the obviousness of solutions to the problems Applicant was trying to solve. Id. at 1397. Rather, one can show obviousness of a claim by establishing the obviousness of any solution to any known problem in the field of endeavor and addressed by a patent application's subject matter. Id. Moreover, one of ordinary skill in the art is not an automaton, but is possessed of ordinary creativity. Id. One of ordinary skill could find alternative uses for prior art elements beyond the elements' primary purposes and fit prior art teachings together like a puzzle. Id. A combination of prior art teachings does not require absolute predictability. Eli Lilly and Co. v. Zenith Goldline Pharmaceuticals Inc., 81 USPQ2d 1324, 1329 (Fed. Cir. 2006). All that is required is a reasonable expectation of success. Id.
	Claims 1-10, 12-14 and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2015/0097087 A1 to Sakurai et al. in view of U.S. Patent Application Publication No. US 2018/0050821 A1 to Schoen et al.

Regarding claim 1, Sakurai et al. disclose an aircraft beacon light (retractable navigation light 102a in Fig. 4D; ¶[0022]; ¶[0038]; ¶[0055]; ¶¶[0068]-[0072]; Figs. 1, 4A and 4E) for an aircraft wing with a foldable wing tip (wing tip 20 in Figs. 3A and 5A, 6B) the aircraft beacon light (120a) comprising: a housing (Fig. 4E) and at least one light source (implicitly disclosed) and wherein the housing and the lens cover are shaped to embed the aircraft beacon light into a hinge assembly coupling the foldable wing tip to a main wing portion of the aircraft wing. Sakurai et al. disclose all the limitations except for expressly teaching that the aircraft beacon light comprises a lens cover, wherein the aircraft beacon light is configured to emit flashes of red light in operation. However, these features are partly imposed by the regulations and straightforward possibilities which one of the ordinary skills would select, depending on the circumstances, as disclosed by Schoen et al., who in the same field of endeavor disclose the lens cover (48), wherein the aircraft beacon light is configured to emit flashes of red light in operation (“the control unit is adapted to turn the warning light LEDs 51 periodically on and off, thus controlling the warning light LEDs to emit a warning light output in the form of a sequence of red light flashes.”, ¶[0047]); wherein the housing and the lens cover are shaped to embed the aircraft beacon light into a lateral end of the main wing portion of the aircraft wing (Fig. 4A; ¶[0052]), and wherein the lens cover has a substantially flat lens cover portion configured to form part of a side face of the main wing portion of the aircraft wing, when the foldable wing tip is in a folded up position (lens cover 48 in Fig. 3; “In FIG. 3, the lens cover 48 is shown as a substantially planar structure “, ¶[0049]).  

Sakurai et al. in view of Schoen et al. disclose all the limitations except for expressly teaching the housing and the lens cover are shaped to embed the aircraft beacon light into a hinge assembly coupling the foldable wing tip to a main wing portion of the aircraft wing. However, these features are related to external entities, which are not limiting to the claimed aircraft beacon light. This includes embedding the aircraft beacon light in specific location, as stated above. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to use exterior airplane light taught by Sakurai et al. in view of system of Schoen et al. to reach at the claim invention with a reasonable expectation of success.

Regarding claim 4, Sakurai et al. in view of Schoen et al. disclose as stated above. Schoen et al. also disclose wherein the at least one light source is at least one red light (“The warning light LEDs 51 are red LEDs “, ¶[0042]).

Regarding claim 5, Sakurai et al. in view of Schoen et al. disclose as stated above. Schoen et al. also disclose wherein the lens cover is or comprises a red light filter (“the at least one optical system comprises a red light filter”, claim 4).

Regarding claim 6, Sakurai et al. in view of Schoen et al. disclose as stated above. Claim defines the aircraft beacon light invention by reference to other entities: “a main wing portion”, “a foldable wing tip”, “a hinge assembly coupling the main wing portion and the foldable wing tip”. However, these features are related to external entities, which are not part of and not limiting to the claimed aircraft beacon light. This includes embedding the aircraft beacon light in specific location, as stated above. Hence, claim is always interpreted as not including the external entities or its features. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to use exterior airplane light taught by Sakurai et al. in view of system of Schoen et al. to reach at the claim invention with a reasonable expectation of success.

Regarding claim 7, Sakurai et al. in view of Schoen et al. disclose as stated above. Sakurai et al. also disclose wherein the hinge assembly is configured to allow for a motion of the foldable wing tip between a laterally extended position and a folded up position and wherein the foldable wing tip exposes at least part of the lens cover of the aircraft beacon light, when in the folded up position (Fig. 4A, 4E and 4D, hinge mechanism 80).

Regarding claim 8, Sakurai et al. in view of Schoen et al. disclose as stated above. Sakurai et al. also disclose wherein the hinge assembly comprises a plurality of first teeth, which are an integral part of the main wing portion, and a plurality of second teeth, which are an integral part of the foldable wing tip, and wherein the aircraft beacon light is arranged in one of the plurality of first teeth  (Fig. 4A, 4E and 4D); wherein the plurality of first teeth and the plurality of second teeth are engaged with each other via a rotation axis of the foldable wing tip (90 , 100 and 118 in Figs. 6A-C).

Regarding claims 9-10 and 12-14, Sakurai et al. in view of Schoen et al. disclose as stated above, except for expressly teaching wherein the aircraft beacon light is con- figured to emit the flashes of red light over a horizontal opening angle of between 50 and 300, in particular over a horizontal opening angle of between 50 and 200, further in particular over a horizontal opening angle of between 50 and 150; and wherein the aircraft beacon light is configured to emit the flashes of red light over a vertical opening Sakurai et al. in view of system of Schoen et al.  to try to choose from a finites number of ways to provide the angle of light emission, as suggested by KSR, to reach at the claimed invention with a reasonable expectation of success.

Regarding claim 16, Sakurai et al. in view of Schoen et al. disclose as stated above. Schoen et al. also disclose an upper fuselage-mounted beacon light (91, 40, 80, 95) configured to emit flashes of red light in operation, a lower fuselage-mounted beacon light configured to emit flashes of red light in operation (92, 96), a right wing aircraft beacon light (94), and a left wing aircraft beacon light (93).

Regarding claim 17, Sakurai et al. in view of Schoen et al. disclose as stated above. Schoen et al. also disclose wherein the upper fuselage-mounted beacon light, the lower fuselage-mounted beacon light, the right wing aircraft beacon light and the left wing aircraft beacon light are synchronized with respect to emitting the flashes of red light (¶[0064]).

	Claim 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2018/0050821 A1 to Schoen et al. in view of U.S. Patent Application Publication No. US 2015/0097087 A1 to Sakurai et al.

Regarding claim 18, Schoen et al. disclose a method of supplementing an aircraft beacon light system (paragraphs 61-64, Fig. 6) having an upper fuselage-mounted beacon light (exterior airplane light units 40 in Figs. 2-3; right exterior airplane light unit 80”, ¶[0058]; tail beacon light 95 in Fig. 6) and a lower fuselage-mounted beacon light (bottom beacon light 96 in Fig. 6), Schoen et al. also disclose emitting flashes of red light from a right wing mounted beacon light 94 and a left wing mounted beacon light 93, ¶[0061].  Schoen et al. disclose as stated above, except for expressly teaching that the right or left wing mounted beacon light is mounted in a hinge assembly of an aircraft wing, the hinge assembly coupling a foldable wing tip and a main wing portion of the aircraft wing, when the foldable wing tip of the aircraft wing is in a folded up 

Sakurai et al. in the same field of endeavor disclose a right or left wing mounted beacon light mounted in a hinge assembly coupling a foldable wing tip and a main wing portion of an aircraft wing (¶[0046], ¶[0053], ¶[0079], ¶¶[0092]-[0096], Fig. 1, 4A, 4E and 4D). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use teaching of Sakurai et al. with system of Schoen et al. since it has been held that making separate parts integral can merely be a matter of obvious engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965); MPEP § 2144.04(V)(B).

Conclusion
  	 Examiner's note: As applied to the claims above, the specific columns, line numbers, and figures in the references has been cited for the Applicant’s convenience. Although the specified citations are representative of the teachings of the art and are applied to the particular limitations within the individual claims, other passages and figures may apply as well. The Applicant is respectfully requested to fully consider the references, in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage taught by the prior art or disclosed by the Examiner, in preparing responses. Applicant(s) are reminded that MPEP 2123 I. states: “The use of In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Furthermore, reliance on the US Pre-Grant Publication (PG PUB), which is not part of the image file wrapper of the patent application, in prosecution is improper. All references in the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s)

	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however,  will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. The following is a sample authorization form which may be used by applicant:


“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Nader Bolourchi/
Primary Examiner, Art Unit 2631